IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TERRI L. FICK                               : No. 582 MAL 2021
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
NICHOLAS E. FICK                            :
                                            :
                                            :
PETITION OF: CJL PROPERTY                   :
HOLDINGS, LLC                               :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.